Citation Nr: 1816352	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 8, 2014, and in excess of 40 percent thereafter for a low back disability.

2.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU), prior to April 8, 2014.


ORDER

A rating of 20 percent prior to April 8, 2014 for a low back disability is granted.

A rating in excess of 40 percent after April 8, 2014 for a low back disability is denied.





FINDINGS OF FACT

1.  For the period from November 21, 2008 to April 8, 2014, the back disability was manifested by pain, weakness, fatigue, slow, antalgic gait, muscle spasms, and lack of endurance with forward flexion limited to 90 degrees (without pain) and a combined range of motion limited to 225 degrees.   

2.  The evidence showed no forward flexion of the thoracolumbar spine limited to 30 degrees or less from November 21, 2008 to April 8, 2014. 

3.  There is no medical evidence of record showing unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, at any point during the appeal.  

4.  Medical treatment records showed no incapacitating episodes (i.e., physician-prescribed bed rest) due to the back disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent for a low back disability from November 21, 2008 to April 8, 2014 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2017).
  
2.  The criteria for a disability rating in excess of 40 percent for a low back disability from April 8, 2014 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 1990 to August 1997. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2013, the Veteran appeared before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In a February 2016 letter, the Board informed the Veteran of that fact, giving him the opportunity to appear at a new hearing before a different VLJ.  In February 2016 correspondence, the Veteran indicated that he did not wish to appear at another Board hearing.

As to the claim for an increased rating for the lumbar spine disability, in an April 2009 rating decision, the RO granted a 10-percent rating for low back strain, effective November 1, 2008 this was an increase from the previous zero percent-rating, which has been in effect since 1997.  In July 2009, the Veteran filed a notice of disagreement (NOD).  In June 2010, the RO issued a Statement of the Case (SOC).  In July 2010, the Veteran filed a substantive appeal.

In November 2013, the Board found that a TDIU claim was also raised by the Veteran and remanded both the low back strain rating and TDIU for additional development.

In August 2014, the RO issued a Supplemental Statement of the Case (SSOC) as to an increased rating for low back strain and a TDIU. 

In an October 2014 rating decision, the RO granted service connection for degenerative joint disease and disc disease L4-S1 with herniated nucleus pulpous L4-L5, and evaluated it together with the already service-connected low back strain, for a 10-percent rating. 

In a November 2014 SSOC, the RO denied a disability rating in excess of 10 percent for low back strain with degenerative joint disease disc disease L4-S1 and herniated nucleus pulpous L4-L5 and entitlement to TDIU. 

However, in a March 2015 rating decision, the RO established a 40-percent rating for low back strain with degenerative joint disease and degenerative disc disease L4-S1, HNP F4-L5 with IVDS (previously rated as low back strain with degenerative joint disease and disc disease L4-S1 with herniated nucleus pulpous L4-L5 under Diagnostic Code 5295), effective April 8, 2014. 

Inasmuch as a higher rating is available for the lumbar spine disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to it as set forth on the title page. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in the March 23, 2015 rating decision, the RO granted entitlement to TDIU and special monthly compensation (SMC), both effective April 8, 2014.  The Veteran did not file a notice of disagreement (NOD) with those decisions.  However, as the TDIU claim is part of the increased rating claim for the spine, that claim will be considered for the period prior to the April 8, 2014 effective date. 

The Board also notes that, in the October 2014 rating decision, the RO granted service connection for left and right lower extremity radiculopathy, with a 10-percent rating.  In a November 2014 rating decision, the RO also granted service connection for intermittent bowel incontinence, with a 30-percent rating.  In March 2015, NODs were filed as to these claims.  In its April 2016 remand, the Board, remanded these claims to the AOJ in order for it to provide the Veteran with an SOC.  The remand stated that if the Veteran perfected his appeal in a timely fashion, the case should be returned to the Board for its review.  The AOJ issued an SOC as to these issues; however, the Veteran has yet to perfect an appeal as to the issues.  Hence, they are not currently before the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).

LOW BACK DISABILITY

The Veteran asserts that his back disability is more severe than currently rated.  

The Veteran's back disability was rated under Diagnostic Code (DC) 5237 as 10 percent disabling from November 21, 2008 to April 8, 2014.  As of April 8, 2014, the Veteran's back disability was rated as 40 percent disabling under DC 5242-5243.

The Rating Schedule provides that disabilities rated under DC 5237 should be evaluated under the General Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, DC 5237. 

Hyphenated DC 5242-5243 is used for rating of degenerative arthritis of the spine with residual intervertebral disc disease (IVDS).  Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.     38 C.F.R. § 4.71a, DC 5243.

In regard to the General Rating Formula for Diseases and Injuries of the Spine as applied to the lumbar spine disability, a 10-percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20-percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40-percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50-percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100-percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

In regards to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10-percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40-percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60-percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R.    §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The Veteran underwent a VA back examination in April 2009 and was diagnosed with recurrent low back pain.  The Veteran reported that he was in constant pain, had trouble sleeping, experienced weakness and stiffness, and did not experience any incapacitating episodes.  On physical examination, his posture, head position, and gait were normal.  There was no evidence of gibbus, kyphosis, list, scoliosis, lordosis, or ankylosis; and no objective evidence of spasm, atrophy, guarding, or weakness.  The examiner noted that there was objective evidence of pain with motion and tenderness.  The detailed motor examination was normal.  The detailed sensory examination noted impaired senses in your left lower extremity on vibration and light touch.  Upon repetitive range of motion testing of the thoracolumbar spine, flexion was 0 to 90 degrees, extension was 0 to 25 degrees, right lateral flexion was 0 to 30 degrees, left lateral flexion was 0 to 30 degrees, right lateral rotation was 0 to 25 degrees, and left lateral rotation was 0 to 25 degrees.  The combined range of motion for the thoracolumbar spine was 225 degrees.  The examiner noted that your subjective complaints and the objective findings on examination did not match up on examination.  The examiner noted that prior to the examination, the Veteran walked with no problems, and demonstrated normal strength and range of motion.

In a July 2009 NOD, the Veteran stated that the April 2009 examiner did not accurately measure his range of motion.

In his July 2010 VA-9, formal appeal to the Board, the Veteran stated that he experienced muscle spasms at least twice a week, his left leg was numb and tingled to the point where he could not walk, he had to use a cane, and he had developed involuntary bowel control problems.  

An October 2009 VA treatment note stated that the Veteran reported a worsening of his back, back pain which was localized and increased with movement, and drinking himself to sleep at night.  The physician related poor cooperation on the Veteran's part.  Strength in both legs was within normal limits.  A December 2009 VA treatment note showed that the Veteran related that his back pain was worse, radiated to the front of both legs to the knee level, and was in intermittent pain, which increased at night and when he sat.  The Veteran reported working in his own accounting business and having to get up every 20 minutes, experiencing occasional tingling in his legs that went away when he got up, and no loss of bowel or bladder control.  The Veteran also stated that sleeping problems related to pain made it difficult for him to concentrate at work.  On physical examination, there was no tenderness on palpation and straight leg lifts were negative.  In January 2010, the Veteran reported no improvement in pain and being depressed due to it.  He denied incontinence.  He stated that he can only sit for 15 minutes at a time.  There was tenderness on palpation, and decreased flexion and extension.  The physician noted chronic low back pain with mild to moderate radiculopathy.  See VA treatment notes. 

A January 2010 VA treatment note shows that the Veteran underwent a MRI of his lumbar spine and was diagnosed with minimal degenerative changes at L5-S1, with no significant canal or foraminal stenosis.  The radiologist's impression was "very mild DJD."

In a March 2010 Pain Clinic note, the Veteran reported four involuntary bowel movements in the last four months that occurred after back pain, numbness in legs, severe pain, and poor sleep.  The physician noted slow, antalgic gait, no tenderness, very poor range of motion in the back, and back pain appearing "out of proportion."  The Veteran's rectal exam was normal, and his involuntary bowel movements could not be explained as GI problems or neurologically.  See March 23, 2010 VA treatment note.   

An August 2010 VA chiropractic note showed an impression of minimal degenerative changes.   

A November 2011 VA treatment note showed impressions of chronic low back pain with mild to moderate radiculopathy.  

December 2011 VA chiropractic notes showed that the Veteran had minimal degenerative changes at L5-S1, per X-ray, with no significant canal or foraminal stenosis.  The Veteran reported back pain and using a cane to ambulate.

VA chiropractic notes from January 2012 to May 2012 showed an impression of minimal degenerative changes.  Compression deformity, spondylithesis, bony erosion, destructive change, or significant disc space narrowing were not seen.
A May 2012 VA consult showed that the Veteran was fitted for orthotics due to a leg length discrepancy and was "very happy with the fit."  The orthotics and lifts were required "to relieve foot and back discomfort."  See January 2012-May 2012 VA treatment notes.  

Private treatment records dated in March 2013 showed DDD changes at L4-5 and L5-S1, and mild bulging disc L4-5 with broad-based left-sided protrusion or herniation causing foraminal encroachment and extending to the nerve root within the left neural foramen. 

An April 2014 private nurse statement showed that she has been helping the Veteran since about December 2013 with getting in and out of the tub, bathing, dressing, and performing household chores.  May 2014 to July 2014 private treatment records showed that the Veteran required personal care assistance with bathing, dressing, kitchen/dishes, light housekeeping, laundry, and linen changes on a daily basis.

A June 2013 licensed clinical social worker notes showed that the Veteran required and hour of personal care per day, five days a week.  The Veteran reported chronic back pain that prevented him from working when he experienced back spasms, and reported being incapacitated for days.  A May 2014 VA licensed clinical social worker notes showed that the Veteran required and hour of personal care per day, seven days a week.    

In a June 2014 statement, the Veteran related that he his back condition gradually worsened since his 1997 in-service motor vehicle accident, and that his back condition has worsened ever since.  He related that around March 2002 he experienced "severe lower-back spasms on a recurring basis" which were "extremely painful and sometimes [left him] incapacitated/non ambulatory."  The Veteran stated that he was no longer able to work as an accountant due to the back spasms, was fired from his job, and opened his own accounting business to have more autonomy.  He related that he received daily at-home help with bathing, dressing, and other activities of daily living, and that VA has issued him a wheelchair, a cane, a walker, and adult undergarments.     

The Veteran underwent a June 2014 VA examination for his back.  The examiner confirmed diagnoses of lumbosacral strain, degenerative disc disease (date of diagnosis: 2013), degenerative joint disease (date of diagnosis: 2013), lumbar radiculopathy of the left lower extremity (date of diagnosis unknown), and sciatica of the right lower extremity (date of diagnosis unknown).  The Veteran reported back pain, burning, soreness, and spams treated with Gabapentin, Cyclobenzaprine, and Ibuprofen, "with little to some improvement."  The Veteran stated that he was under physical limitations for his back problem (no heavy lifting, running, jogging, extended sitting, or extended standing).  The Veteran reported low back pain shooting down the back of the left leg to his foot, which has been present for years but has been getting worse.  He also reported similar, but milder, symptoms in his right leg.  

The Veteran reported flare-ups every couple of days.  The examiner opined that the back pain due to flare-ups and repeated use significantly limited the Veteran's functional ability, but that the limitation could not be reported in degrees of motion without resorting to mere speculation, as the examiner was not present during a flare-up.        

Upon physical examination, forward flexion ended at zero (with normal ending at 90), with no objective evidence of painful motion; extension at zero (normal ending at 30), with no objective evidence of painful motion; right lateral flexion ended at 15 (normal ending at 30), with no objective evidence of painful motion; left lateral flexion ended at 15 (normal ending at 30), with no objective evidence of painful motion; right lateral rotation ended at zero (normal ending at 30), with no objective evidence of painful motion; and left lateral rotation ended at 20 (normal ending at 30), with no objective evidence of painful motion.  The examiner noted that the Veteran chose not to perform lumbar forward flexion/extension and right lateral rotation "due to concerns of excessive pain" and those ranges of motion (ROM) were "therefore administratively listed as 0 degrees."  There was no additional limitation of ROM after repetitive-use testing.  

The examiner stated that the Veteran had functional loss and/or functional impairment of the back as he had less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, standing and/or weightbearing, and limited mobility/flexibility.  The Veteran reported that his back was always sore, worse in the lower lumbar midline.  The Veteran had muscle spasms and guarding of the back which did not result in abnormal gait or abnormal spinal contour.  There was no muscle atrophy.  

There was intermittent severe radicular pain due to radiculopathy, paresthesia and/or dysesthesias in the right extremity (mild) and left (moderate) extremities.  There was severe numbness in the left lower extremity.  There were no other signs of radiculopathy.  There was involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in both extremities.  The severity of radiculopathy was mild on the right and moderate on the left.  There was no ankylosis of the spine, and no other neurologic abnormalities.  The Veteran was noted to have IVDS of the thoracolumbar spine, with no incapacitating episode over the past 12 months.  The Veteran was noted to use a wheelchair regularly, a cane constantly, and a walker regularly.  

The examiner noted that the Veteran presented in a wheelchair; could walk very short distances; had an unremarkable exam of the right lower extremity, making the diagnosis for the right leg "sciatica" and not "radiculopathy," sensory exam of the left lower extremity revealed decreased vibration in the left big toe, equivocal position sense in left great toe, and decreased light touch in the left great toe and up the left leg to the level of the lower thigh.  Imagining studies showed arthritis.  The examiner noted that 1997 lumbar X-rays and MRI were read as negative; 2010-2013 X-Rays and MRI showed mild DJD, DDD with protruding disc at L4-5, extending to nerve root in left neural foramen.  

The examiner stated that the Veteran's back disability impacted his ability to work, as he could not perform heavy lifting, limitations in bending/twisting/stooping/etc., limited his mobility, and limited normal walking/standing times. 

The Veteran's private pain management provider, who has provided care for the Veteran since January 2005, stated that he experienced chronic pain, radiculopathy with pain, muscle control difficulty, tingling, and numbness and weakness in the legs, particularly in the left leg.  The physician noted that the Veteran could not stand for more than 15 minutes, and sitting was extremely painful.  See July 2, 2014 physician statement. 

In a July 2014 statement, the Veteran noted that it was the examiner during the June 2014 examination who told him not to perform all the required ROM tests, and that he was willing to attempt them.  The Veteran also disputed the examiner's finding that there was objective evidence of painful motion while performing ROM testing, as the Veteran stated that he was in a lot of pain.  The Veteran also underscored that prolonged sitting was very painful for him.
   
The Veteran underwent another VA examination in September 2014.  The examiner diagnosed DJD with DDD L4-S1 with HNP L4-L5 extending to the left neural foramen with bilateral lower extremity radiculopathy.  The Veteran reported flare-ups, spasms that lasted three to five minutes in the lower back that were followed by fecal incontinence.  Veteran stated that he had the spasms every three to five days, and that he was unambulatory following these spasms for two to three hours after the initial spasm.  Initial ROM was forward flexion ending at 65, with objective evidence of painful motion beginning at 60; extension ending at 10, with objective evidence of painful motion beginning at 5; right lateral flexion ending at 15, with objective evidence of painful motion beginning at 10; left lateral flexion ending at 15, with objective evidence of painful motion beginning at 10; right lateral rotation ending at 15, with objective evidence of painful motion beginning at 10; and left lateral rotation ending at 15, with objective evidence of painful motion beginning at 10.  There was no additional limitation of ROM following repetitive-use testing.  

There was also less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weightbearing, and an unsteady gait, as the Veteran walked with his left leg everted to approximately 55 degrees.  There was spinal and paraspinal tenderness at L3-S1; a normal reflex exam; intermittent mild pain in the right lower extremity, intermittent moderate pain in the left lower extremity; mild paresthesias and/or dysesthesias in the right lower extremity, moderate paresthesias and/or dysesthesias in the left lower extremity; and mild numbness in the right lower extremity, moderate numbness in the left lower extremity.  There were signs of radiculopathy, showing bilateral involvement of L4/L5/S1/S2/S3.  Radiculopathy was mild in the right extremity and severe in the left extremity.  

The examiner also stated that the Veteran experienced fecal incontinence after spasm two to three times a week. The Veteran was noted to have IVDS, with no incapacitating episodes over the past 12 months.  The examiner related that the Veteran used a wheelchair, a cane, and a walker occasionally.   There were no other pertinent physical findings, complications, conditions, signs or symptoms.  Diagnostic testing documented arthritis.  The examiner noted that the Veteran's back condition impacted his ability to work, as he experienced moderate/severe pain with limited mobility.  The examiner stated that there was pain, weakness, fatigability, or incoordination during flare-ups or when the joint is repeatedly used over a period of time, and than an opinion was not feasible and could not be provided without resorting to mere speculation because the veteran did not have a flare-up of his back condition during this examination.

A September 2014 VA examination for Housebound Status or Permanent Need for Regular Air and Attendance confirmed a diagnosis of chronic back pain.  The examiner noted that the Veteran had occasional loss of bladder and bowels due to back issues, had decreased mobility and trouble walking and bending, and required help with activities of daily living on a daily basis.  
                
An October 2014 VA medical examiner opined that the Veteran's diagnosed DDD and DJD was not a further progression of his service-connected low back disability.  The examiner also opined that the Veteran's diagnosed DDD, DJD, left lower extremity radiculopathy, and right lower extremity sciatica, were less likely as not  proximately due to, or aggravated by the Veteran's service-connected low back strain.  The examiner reasoned that was no compelling pathophysiolgical basis by which the Veteran's lumbar muscle strain was likely to be the direct cause of any of the conditions or diagnoses listed above.  The examiner stated that injuries/conditions directly causing spinal cord injury can, and do, cause bowel/bladder incontinence, and that the Veteran's service-connected back strain was a muscular-type injury, without known spinal cord damage.  

The examiner added that prior evaluations by VA Pain/Neurology Clinic evaluated the Veteran's symptoms; they reported normal rectal tone and reported that the Veteran's involuntary bowel movements appeared inconsistent with GI problems and were not explainable neurologically.  No objective data have been presented which would clearly alter/disprove their findings, and the examiner was unable to locate any VA treatment records showing compelling medical evidence that the Veteran had a current neurogenic bowel disorder proximately caused by his service-connected low back strain.  The examiner stated that the Veteran has developed        additional low back issues, including lumbar DDD with disc protrusion, which caused his sciatica/radiculopathy.  The examiner opined that these conditions were clinically separate and distinct from his service-connected low back strain, as these conditions were not documented until well after the Veteran left active duty, with        lumbar X-rays and lumbar MRI being reported as negative/normal in 1997.  The examiner noted that compelling evidence of a direct linkage between any of these        conditions and the service-connected low back strain was lacking.  The examiner added that more recent lumbar imaging studies have also shown the presence of mild lumbar DJD, which was a non-specific finding which is common in the general population, and was more likely than not related to the aging process.        Compelling medical evidence linking his mild lumbar DJD directly to the Veteran's service-connected low back strain was not found.  

In an October 2014 statement, the Veteran disagreed with the findings that bowel incontinence and radiculopathy were not related to his service-connected back disability. 

In an October 2014 statement, the Veteran's private pain management provider, N.A., stated that the Veteran experienced radiculopathy symptoms since active service.  He stated that the Veteran's DDD, DJD, sciatica, and radiculopathy of the left lower extremity were more likely as not secondary to, or aggravated by, the primary back condition.  The physician opined that the Veteran was totally disabled due to his back and secondary conditions.  

October 2014 VA treatment records show that the Veteran began attending aquatic therapy for his low back pain, but was unable to proceed with it was he stated that he had bowel incontinence issues.  The Veteran was given a home exercise program instead.   

The Veteran underwent another VA examination for his back in March 2015.  The examiner confirmed diagnoses of low back strain with DJD and DDD L4-S1, HNP L4-L5 bilateral lower extremity radiculopathy and intermittent bowel incontinence.  The Veteran stated that his back pain has increased since his last VA examination, that he had increased muscle spasms, and that he had decreased ROM.  Veteran stated he had burning pain in his right that was greater than in the left leg.  The Veteran stated he had difficulty sleeping on a bed because his back hurt when he was flat or in any position too long.   

The Veteran reported flare-ups.  He stated that he had spasms that lasted five minutes in his lower back, with severe pulling pain that felt like knife scraping against bone, that were followed by fecal incontinence.  The Veteran related that he had these spasms two to four times per week.  He also related that he was non-ambulatory and had pain following these spasms for one to three hours after the initial spasm.  The Veteran stated that he was unable to dress himself, and required help, had trouble walking and used a cane and a wheelchair, had difficulty with balance and coordination, experienced fatigue, and experienced pain with sitting and standing.  He reported difficulty toileting.  

Forward flexion was to 30 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  ROM contributed to functional loss, as the Veteran had difficulty dressing, toileting, and getting in and out of the car.  There was evidence of pain with weight bearing and tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing, with no additional loss of function or ROM after three repetitions.  The examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  The examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.
  
The examiner related that the Veteran had muscle spasms which resulted in abnormal gait or abnormal spine contour, had localized tenderness which did not result in abnormal gait or abnormal spine contour, and had no guarding.  The Veteran's gait was abnormal, as his left leg turned out to the side about 45 degrees when walking, and he dragged his leg/foot when walking.  There was no muscle atrophy.  Straight leg test was negative on the right and the Veteran was unable to perform it on the left.  He had mild intermittent pain in the right lower extremity and severe intermittent pain in the left lower extremity; mild paresthesias and/or dysesthesias in the right lower extremity and severe paresthesias and/or dysesthesias in the left lower extremity; mild numbness in the right lower extremity, and severe numbness in the left lower extremity.  There was bilateral involvement of L4/L5/S1/S2/S3 (sciatic nerve), bilaterally.  Radiculopathy on the right was moderate, and on the left severe.  There was no ankylosis of the spine. 
 
The examiner noted another neurologic abnormality, namely fecal incontinence with muscle spasms and new onset of "liquid burst" that occurred when walking.  Veteran was noted to wear adult absorbent undergarments.  He was noted to have IVDS, with episodes of bed rest having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  This was noted to be medical history as described by the Veteran only, as his VA medical records did not reflect physician-proscribed bed rest.  He was noted to use a wheelchair and a cane regularly.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  Imaging studies confirmed arthritis.  The examiner noted that the Veteran's back condition impacted his ability to work, as the Veteran reported pain with prolonged sitting, standing, walking, bending, and laying down.  The Veteran stated that he was able to work for about an hour a day, and worked from home as an accountant. 

VA treatment notes from January 2016 showed that the Veteran reported a history of falls.  Notes from an October 2016 annual visit showed that the Veteran reported that he was starting to have urinary incontinence for the past six months, related to back spasms, and continued reporting bowel incontinence and wearing a diaper.  He was assessed with chronic low back pain with mild to moderate radiculopathy.   

Nursing notes from May 2017 continued to show that the Veteran needed help at home for an hour seven days a week, and needed help transferring, light housekeeping, laundry, meal preparation, bathing, and dressing.  August 2017 VA treatment records show that the Veteran continued to experience chronic back pain with mild to moderate radiculopathy.  

Social Security Administration (SSA) records show that the Veteran received disability benefits for a back disorder and peripheral neuropathy, effective January 1, 2017.  



Rating Based On the General Rating Formula for Spine Disabilities

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the lumbar spine disability more closely approximates the schedular criteria for a 20-percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the period from November 21, 2008 to April 8, 2014.  For this portion of the rating period, the back disability was manifested by pain, weakness, fatigue, slow, antalgic gait, muscle spasms, and lack of endurance with forward flexion limited to 90 degrees (without pain) and a combined range of motion limited to 225 degrees.  While forward flexion limited to 90 degrees is consistent with a 10 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine, as is a combined range of motion limited to 225 degrees, the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait, which is consistent with a 20 percent rating.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20-percent rating for the lumbar spine disability is warranted from November 21, 2008 to April 8, 2014.  38 C.F.R. §§ 4.3, 4.7. 

In considering the applicable rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the evidence does not show that the back disability more nearly approximates the criteria for any higher rating for any period on appeal.  The Veteran's symptoms are contemplated by the 20, and then the 40-percent ratings already assigned, per the schedular criteria enumerated.  The reports of the VA examiners explicitly noted the Veteran's limitation of all ranges of motion due to pain. 

Additionally, after review of all the lay and medical evidence of record, the Board finds that the evidence is against a finding that a rating in excess of 40 percent is warranted for the portion of the rating period after April 8, 2014, or for any period, under the General Rating Formula for Diseases and Injuries of the Spine.  There is absolutely no medical evidence of record showing unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating) or unfavorable ankylosis of the entire spine (for a 100 percent rating), at any point during the appeal.  38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as the criteria in DeLuca and Mitchell.  However, the fact remains the Veteran has motion in his lumbar spine, which precludes a finding of ankylosis.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as the criteria in DeLuca and Mitchell, the Veteran's functional loss did not equate to the criteria required for a 50-percent rating.

Further, to the extent VA examinations failed to comply with the holdings in Correia v. Shulkin or Sharp v. Shulkin, either individually or collectively, such non-compliance is harmless error.  28 Vet. App. 158, 168-70 (2016); 29 Vet. App. 26 (2017).  In this respect, the Court in Johnston v. Brown indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  10 Vet. App. 80, 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, as the Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis of other symptoms unrelated to limitation of motion, 38 C.F.R. § 4.40 and 4.45 are not for application.

Rating Based On Incapacitating Episodes

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against finding that an initial rating in excess of 20 percent for the lumbar spine disability is warranted for any period based on incapacitating episodes.  While the Veteran stated that he experienced incapacitating episodes due to his disability (see June 2014 statement), his medical treatment records relevant to the rating period show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the back disability.  He was specifically noted not to experience any incapacitating episodes.  See April 2009, June 2014 and September 2014 VA examinations.  While he was noted to have episodes of bed rest having a total duration of at least two weeks, but less than four weeks, during the past 12 months, the examiner explained that this medical history was as described by the Veteran only, as his VA medical records did not reflect physician-proscribed bed rest.  For these reasons, the Board finds that a higher initial rating based on incapacitating episodes for the back disability is not warranted for any period.

As to separate ratings based on neurological impairments, the Veteran is already in receipt of such ratings.  They are not currently on appeal before the Board.  

As such, a claim of entitlement to a rating in excess of 10 percent prior to April 8, 2014, for a low back disability is granted, at 20 percent disabling.  The claim to entitlement to a rating in excess of 40 percent thereafter for a low back disability is denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to a rating in excess of 40 percent after April 8, 2014 for a low back disability, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).   


REMAND

A March 2015 rating decision granted the Veteran TDIU, effective April 8, 2014.  The Veteran contends that he is entitled to TDIU prior to April 8, 2014, as his service-connected disabilities made it impossible for him to obtain and maintain gainful employment prior to that date.  Specifically, the Veteran argues that he should receive TDIU as of November 21, 2008, which corresponds to the date that the Veteran filed a claim for an increase for his service-connected back disability.  See April 2017 statement.   

For the period on appeal (prior to April 8, 2014), the Veteran has stated, and his VA and private physicians have affirmed, that he was unable to sit or stand for prolonged periods of time due to his low back disability.

The April 2009 VA examiner opined that the Veteran's back disability had a significant effects on his usual occupation, as the disability would cause problems with lifting and carrying, and pain.  The examiner also noted that the Veteran appeared to exaggerate his symptoms and his reliability was questionable.    

The June 2014 VA examiner stated that while the Veteran's back disability limited and restricted manual labor and physical tasks involving the lifting and carrying of heavy object, repeated bending and stooping, it was less likely as not that sedentary activities would be significantly affected.  The examiner also noted the Veteran's education and his work, which was consistent with his education and experience.  

The September 2014 VA examiner stated that the Veteran's back condition impacted his ability to work, as he experienced moderate/severe pain with limited mobility. 

The March 2015 VA examiner related that the Veteran's back condition impacted his ability to work, as he had pain with prolonged sitting, standing, walking, bending, and laying down. 

In an October 2017 statement, the Veteran related that he closed his auto-detailing business in 2011 due to his service-connected back disability, and had since then worked as an accountant from home for his wife's accounting business, working an average of 10 hours a week and making an average $500 per month gross, $450 net.  

The Board notes the seeming contradiction in the examiners' opinions.  One of the examiners opined that the Veteran can perform sedentary activities and another one that the Veteran should not sit (or stand) for prolonged periods of time. "Sedentary" is defined as "requiring or marked by much sitting (sedentary desk job)."  Webster's II New College Dictionary 1022 (3rd ed. 2005).  In essence, the examiners wrote that the Veteran can perform jobs that involve sitting, as long as he does not sit, or at least not for prolonged periods.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2017).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the Veteran's background, including his or her employment and educational history. See 38 C.F.R. § 4.16 (b) (2017). 

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

Prior to April 8, 2014, the Veteran was service-connected for intermittent bowel incontinence, lob back strain, and bilateral radiculopathy of the lower extremities.  He does not meet the schedular requirements for TDIU prior to April 8, 2014. However, as discussed above, the Veteran's back disability was found to preclude any type of physical employment and severely curtail, if not prevent, sedentary work.  A private examiner has also opined that "the incontinence alone would eliminate the ability to perform competitive employment."  See April 2015 vocational consultation.  The Board also notes the Veteran's limited work history, which includes working part-time for his wife since about 2011.  This case should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16 (b). This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and "all other factors having a bearing on the issue."

2. When that consideration is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16 (b).  Undertake all development deemed necessary in order to properly consider this issue.

3. If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  John V. Tucker, Attorney 


Department of Veterans Affairs


